1

2

3                                                                               JS-6
4

5

6

7

8                                       UNITED STATES DISTRICT COURT

9                                  CENTRAL DISTRICT OF CALIFORNIA

10

11   ANDY AYALA,                                   )   Case No. CV 19-1514 FMO (MRWx)
                                                   )
12                         Plaintiff,              )
                                                   )
13                 v.                              )   ORDER Re: MOTION TO REMAND
                                                   )
14   SIXT RENT A CAR, LLC,                         )
                                                   )
15                         Defendant.              )
                                                   )
16

17          Having reviewed and considered all the briefing filed with respect to plaintiff Andy Ayala’s

18   (“plaintiff”) Motion to Remand Case and to Stay Briefing/Decision on Motion to Dismiss (Dkt. 34,

19   “Motion”), the court finds that oral argument is not necessary to resolve the Motion, see Fed. R.

20   Civ. P. 78; Local Rule 7-15; Willis v. Pac. Mar. Ass’n, 244 F.3d 675, 684 n. 2 (9th Cir. 2001), and

21   concludes as follows.

22                                             BACKGROUND

23          Defendant Sixt Rent a Car, LLC (“defendant”) is a car rental company, (see Dkt. 1-1,

24   Complaint at ¶ 17), that utilizes electronic systems in its cars that allow renters to interface their

25   own devices with defendant’s systems. (See id. at ¶¶ 21-25). However, defendant’s systems

26   copy and store some of the renter’s private data. (See id. at ¶ 27). Plaintiff, who rented a vehicle

27   in July 2016, (see id. at ¶ 9), brings this lawsuit alleging that defendant failed to delete his private

28   data at the end of the rental period. (See id. at ¶¶ 12-13). Plaintiff alleges that defendant’s failure
1    to delete a customer’s private data renders him and other class members vulnerable to identity

2    thieves and other malefactors. (See id. at ¶ 34).

3           On January 28, 2019, plaintiff filed the instant action in the Los Angeles County Superior

4    Court on his own behalf and on behalf of a class of individuals who had rented vehicles from

5    defendant during the relevant time period. (See Dkt. 1-1, Complaint at ECF 41 & 47). Plaintiff

6    asserts two causes of action for: (1) violation of Article I, § I of the California Constitution, and (2)

7    violation of Cal. Civ. Code §§ 1939.01, et seq. (See id. at ¶¶ 54-80). On March 1, 2019,

8    defendant removed the action to this court, invoking the Class Action Fairness Act (“CAFA”), 28

9    U.S.C. §§ 1332, et seq. (See Dkt. 1, Notice of Removal (“NOR”) at ¶ 9).

10                                           LEGAL STANDARD

11          Removal of a civil action from the state court where it was filed is proper if the action might

12   have originally been brought in federal court. See 28 U.S.C. § 1441(a) (“Except as otherwise

13   expressly provided by Act of Congress, any civil action brought in a State court of which the district

14   courts of the United States have original jurisdiction, may be removed by the defendant or the

15   defendants, to the district court[.]”). “CAFA provides expanded original diversity jurisdiction for

16   class actions meeting the amount in controversy and minimal diversity and numerosity

17   requirements set forth in 28 U.S.C. § 1332(d)(2).” United Steel, Paper & Forestry, Rubber, Mfg.,

18   Energy, Allied Indus. & Serv. Workers Int’l Union, AFL-CIO, CLC v. Shell Oil Co., 602 F.3d 1087,

19   1090-91 (9th Cir. 2010); see Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1195 (9th Cir. 2015)

20   (“A CAFA-covered class action may be removed to federal court, subject to more liberalized

21   jurisdictional requirements[.]”). Under CAFA, “district courts shall have original jurisdiction of any

22   civil action in which the matter in controversy exceeds the sum or value of $5,000,000, exclusive

23   of interest and costs, and is a class action in which . . . any member of a class of plaintiffs is a

24   citizen of a State different from any defendant[.]” 28 U.S.C. § 1332(d)(2).

25          “[N]o antiremoval presumption attends cases invoking CAFA, which Congress enacted to

26   facilitate adjudication of certain class actions in federal court.” Dart Cherokee Basin Operating

27   Co., LLC v. Owens, 135 S.Ct. 547, 554 (2014). However, “under CAFA the burden of establishing

28   removal jurisdiction remains, as before, on the proponent of federal jurisdiction.” Abrego Abrego

                                                        2
1    v. The Dow Chemical Co., 443 F.3d 676, 685 (9th Cir. 2006) (per curiam) (noting that Congress

2    passed CAFA in the context of a “longstanding, near-canonical rule that the burden on removal

3    rests with the removing defendant”). “A defendant seeking removal of a putative class action must

4    demonstrate, by a preponderance of evidence, that the aggregate amount in controversy exceeds

5    the jurisdictional minimum.” Rodriguez v. AT&T Mobility Servs. LLC, 728 F.3d 975, 981 (9th Cir.

6    2013). “When plaintiffs favor state court and have prepared a complaint that does not assert the

7    amount in controversy, or that affirmatively states that the amount in controversy does not exceed

8    $5 million, if a defendant wants to pursue a federal forum under CAFA, that defendant in a

9    jurisdictional dispute has the burden to put forward evidence showing that the amount in

10   controversy exceeds $5 million, to satisfy other requirements of CAFA, and to persuade the court

11   that the estimate of damages in controversy is a reasonable one.” Ibarra, 775 F.3d at 1197. “The

12   parties may submit evidence outside the complaint, including affidavits or declarations, or other

13   summary-judgment-type evidence relevant to the amount in controversy at the time of removal.”

14   Id. (internal quotation marks omitted). “CAFA’s requirements are to be tested by consideration

15   of real evidence and the reality of what is at stake in the litigation, using reasonable assumptions

16   underlying the defendant’s theory of damages exposure.” Id. at 1198.

17                                              DISCUSSION

18          Defendant removed the instant action on the ground that the court “has subject matter

19   jurisdiction” over the case. (Dkt. 1, NOR at 3) (formatting omitted). However, a couple months

20   after removing the action to this court, defendant filed a motion to dismiss arguing that plaintiff’s

21   claims “should[] be dismissed pursuant to Rule 12(b)(1) for lack of subject matter jurisdiction.”

22   (Dkt. 30-1, Memorandum[] in Support of Defendant’s Motion to Dismiss[] (“MTD Mem.”) at 1).

23   Specifically, defendant argues that plaintiff lacks Article III standing because he has not suffered

24   an injury in fact. (See id. at 1-2). Thus, “defendant [is trying] to have it both ways by asserting,

25   then immediately disavowing, federal jurisdiction, apparently in hopes of achieving outright

26   dismissal, with prejudice, rather than the remand required by § 1447(c).” Mocek v. Allsaints USA

27   Ltd., 220 F.Supp.3d 910, 914 (N.D. Ill. 2016).

28          In Mocek, the court addressed a situation very similar to the instant one. There, as here,

                                                      3
1    a plaintiff filed a class action complaint in state court. See Mocek, 220 F.Supp.3d at 911.

2    Defendant removed the action to federal court, “asserting federal subject matter and diversity

3    jurisdiction.” Id. Then, a “month later, without alleging any change in circumstances bearing on

4    jurisdiction, defendant moved to dismiss the case for lack of federal jurisdiction.” Id. (footnote

5    omitted). “Specifically, defendant asserted that plaintiff lacks standing[.]” Id.

6           As in Mocek, defendant now asks the court to pass upon the merits of its motion to dismiss,

7    arguing that if the court determines plaintiff lacks standing, remand would be rendered “futile.”

8    (See Dkt. 35, Opposition to Motion to Remand Case[] (“Opp.”) at 5). However, because “the

9    parties are[] aligned in the view that [the court] lack[s] subject-matter jurisdiction” the court

10   concludes “that remand is required.” Mocek, 220 F.Supp.3d at 912; see, e.g., Soto v. Great

11   America LLC, 2018 WL 2364916, *2-3 (N.D. Ill. 2018) (remanding case where “[n]either party

12   disputes that federal jurisdiction is lacking[,]” and rejecting defendant’s argument that remand

13   would be futile because “Illinois is not bound to follow Article III’s requirements in the same way

14   that federal courts are”); Akin v. Ashland Chemical Co., 156 F.3d 1030, 1036 (10th Cir. 1998)

15   (“This court holds that plaintiffs cannot voluntarily invoke, and then disavow, federal jurisdiction.”);

16   Direct Mortgage Corp. v. Keirtec, Inc., 478 F.Supp.2d 1339, 1340-41 (D. Utah 2007) (applying

17   Akin’s reasoning to a defendant who removed to federal court, because a party may not

18   “simultaneously try to reap benefits from both state and federal jurisdiction, rather than wholly

19   committing to one”).

20          Finally, when defects in a court’s subject matter jurisdiction exist, a “district court generally

21   must remand the case to state court, rather than dismiss it.” Polo v. Innoventions Int’l, LLC, 833

22   F.3d 1193, 1196 (9th Cir. 2016) (emphasis in original). This is “because a failure of federal

23   subject-matter jurisdiction means only that the federal courts have no power to adjudicate the

24   matter. State courts are not bound by the constraints of Article III.” Id. ; see Miranda v. Magic

25   Mountain LLC, 2018 WL 571914, *3 (C.D. Cal. 2018) (“So long as there is no disabling

26   incompatibility or express intent by Congress to the contrary . . . a state court may adjudicate a

27   claim that could not have been brought in federal court due to lack of standing.”).

28                                              CONCLUSION

                                                        4
1            Based on the foregoing, IT IS ORDERED THAT:

2            1. Plaintiff’s Motion to Remand Case and to Stay Briefing/Decision on Motion to Dismiss

3    (Document No. 34) is granted as set forth herein.

4            2. Defendant’s Motion to Dismiss[] (Document No. 30) is denied without prejudice as

5    moot.

6            3. The above-captioned action shall be remanded to the Superior Court of the State of

7    California for the County of Los Angeles, 111 North Hill Street, Los Angeles, CA 90012.

8            4. The Clerk shall send a certified copy of this Order to the state court.

9    Dated this 8th day of July, 2019.

10

11                                                                         /s/
                                                                   Fernando M. Olguin
12                                                            United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      5
